J-E02002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 TINA SUE MCKAHAN                          :   No. 10 WDA 2019

      Appeal from the Suppression Order Entered November 28, 2018
    In the Court of Common Pleas of Greene County Criminal Division at
                      No(s): CP-30-CR-0000096-2018


BEFORE: BENDER, P.J.E., BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J.,
        DUBOW, J., KUNSELMAN, J., MURRAY, J., and McCAFFERY, J.

DISSENTING MEMORANDUM BY MURRAY, J.:               FILED JANUARY 12, 2021

      I respectfully dissent.    I carefully reviewed the record, and am

constrained to disagree with the Majority’s finding that the Commonwealth

raised a theory in the suppression court, “rooted in the federal good-faith

exception to the warrant requirement.” Maj. at 3. I also disagree with the

finding, “the Commonwealth abandons its suppression-hearing theory that the

purpose of the exclusionary rule is not to punish police misconduct.        . . .

Instead, it shifts its rationale for excusing the unconstitutional search warrant

from the good-faith exception to a claim of inevitable discovery.” Id. 4. For

the following reasons, I would not find waiver.

      My review of the certified record reveals that defense counsel moved to

suppress on multiple grounds, including a claim that the warrant was
J-E02002-20


unconstitutionally overly broad because it sought all medical records.

Omnibus Pre-Trial Motion, 7/20/18, at 1.

      A hearing on the motion took place on August 30, 2018. The trial court,

counsel, and witnesses constantly interrupted and spoke over one another,

causing the inaudibility of certain words. See N.T., 8/30/18, at 1-64. What

is clear from the transcript is that the issue of the allegedly overly broad

warrant was not the focus of the hearing, and less than one page of testimony

is devoted to the issue. Id. at 29.

      After the close of evidence, the trial court, sua sponte, raised the

question of the appropriate remedy for an overly broad warrant. Id. at 40.

Neither party was prepared to         address the issue; both attempted,

unsuccessfully, to divert the discussion back to the issues raised at the

hearing, and both stated that they needed to do additional research. Id. at

40-50.   The Majority relies on a single line uttered during this impromptu

argument at the suppression hearing to support its claim that the

Commonwealth raised the “good-faith exception.”        See Maj. at 3; N.T.,

8/30/18, at 43. However, the Commonwealth never used the phrase “good-

faith exception,” and to the contrary, argued that there was probable cause

to support the issuance of the first search warrant. See N.T., 8/30/18, at 42-

44.

      Moreover, as noted above, both sides were unprepared at that juncture,

and both stated that they needed the opportunity to research the issue. Id.


                                      -2-
J-E02002-20


at 40-50. Accordingly, the trial court ordered defense counsel to brief the

issue, and the Commonwealth to respond. See Order, 9/5/18, at unnumbered

page 3. On October 12, 2018, defense counsel filed an approximately 3-page

memorandum of law, which did not address the trial court’s question about

the appropriate remedy for an overly broad warrant. See Memorandum on

Behalf of Defendant, 10/12/18, at unnumbered page 1-3.

      On October 30, 2018, the Commonwealth filed a response.              See

Commonwealth’s Memorandum in Opposition to Defendant’s Motion to

Suppress, 10/30/18, at 2-7.     The argument section of the memo is three

pages. Id. at 4-6. All but one paragraph of the memorandum consists of

citation to caselaw, with brief summaries of the cases, their holdings, and a

quotation from the case. Id. At no point does the Commonwealth refer to

either the good-faith exception or inevitable discovery. Id. Instead, it relies

on our Supreme Court’s decision in Commonwealth v. Ruey, 892 A.2d 802

(Pa. 2006), an independent-source case, for the proposition that as long as

there is probable cause for the issuance of a warrant, technical violations in a

first warrant are curable by a properly issued second warrant. Id. In the only

actual argument in the memo, immediately following the quote from Ruey,

supra, the Commonwealth states:

      In the present prosecution, the application clearly articulated
      probable cause supporting the issuance of a search warrant for
      the place where evidence of a crime would be located, namely,
      the defendant’s medical records from Ruby Memorial Hospital.
      Because this was a medical purpose blood draw, her consent was
      not at issue.

                                     -3-
J-E02002-20



Id.

       Thus, while the Commonwealth’s memorandum is not a model of legal

advocacy, the Commonwealth advanced a single theory below, relying on

several cases involving the independent-source doctrine. Their theory was

that there was probable cause to support obtaining the blood test results, the

overly broad warrant was a technical error, and the Commonwealth could cure

the error by the use of a properly narrowed second warrant.            See N.T.

8/30/18,    at   40-50;     Commonwealth’s       Memorandum   in   Opposition   to

Defendant’s Motion to Suppress, 10/30/18, at 4-6.

       The Commonwealth presents the same theory in their appellate brief.

See Brief for Appellant, 1/17/20, at 12-17. With the exception of two 2018

decisions,1 the Commonwealth cites the exact same cases it cited in its

responsive memorandum. See id.; see also Commonwealth’s Memorandum

in Opposition to Defendant’s Motion to Suppress, 10/30/18, at 4-6. While the

Commonwealth uses the phrase “inevitable discovery” in a single sentence, it



____________________________________________


1 Those two cases are Commonwealth v. Fulton, 179 A.3d 475 (Pa. 2018)
and Commonwealth v. Leed, 186 A.3d 405 (Pa. 2018). In Fulton,
concerning the warrantless search of a cell phone, our Supreme Court
discusses the independent-source doctrine concurrently with the doctrine of
inevitable discovery, thus indicating the Court views them as related. See
Fulton, supra at 489-92. The Leed case involves the staleness doctrine, and
whether a typographical error regarding the date on which a K9 sniffed a
storage facility invalidated the warrant. Leed, supra at 408-09. Leed is
relevant to this appeal because it emphasizes that warrants should be
reviewed in a “common sense and non-technical fashion.” Id. at 411.

                                           -4-
J-E02002-20


does not discuss the doctrine, and none of the cases it cites, with the possible

exception   of   Fulton,   supra,    concern    inevitable   discovery.     The

Commonwealth’s theory on appeal is the same as it was in the suppression

court — that there was probable cause to support a warrant for the BAC results

and the court should not have suppressed those results because of the

technical problems with the warrant. Id. at 12-17.

      In sum, while I agree the Commonwealth has not provided well-drafted

pleadings in this matter, I view its advocacy as consistent. Therefore, I would

not find waiver on en banc review, particularly where the 3-judge panel

decision addressed this case on its merits. Accordingly, I respectfully dissent.

      Judges Bowes, Shogan and Olson join this dissenting memorandum.




                                     -5-